Citation Nr: 0504013	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  03-04 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) 
Regional Office and Insurance Center (RO&IC)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel





INTRODUCTION

The veteran had active military service from April 1945 to 
October 1946.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a June 2002 rating action by the 
RO&IC in Philadelphia.  The veteran filed a notice of 
disagreement (NOD) in October 2002, and the RO&IC issued a 
statement of the case (SOC) in January 2003.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in February 2003.  

In his VA Form 9, the veteran requested a hearing before 
member of the Board (Veterans Law Judge) at the RO.  The 
veteran canceled a Board hearing scheduled for May 2004.  In 
December 2004, following a rescheduling of the hearing, the 
veteran provided written notification that he was withdrawing 
his hearing request.   

In February 2005, a Deputy Vice-Chairman of the Board granted 
the veteran's motion, through his representative, to advance 
this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 
7107 (West 2002) and 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's bilateral pes planus has been manifested, 
primarily, by complaints of foot pain on use and manipulation 
of the feet; there is no showing of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, or characteristic 
callosities. 




CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 
(2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No.  
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38  
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).   
To implement the provisions of the law, VA promulgated  
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)  
(2003).  The VCAA and its implementing regulations include,  
upon the submission of a substantially complete application  
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to  
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A.  
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim on appeal has been accomplished.  

In a May 2002 notice letter and January 2003 SOC, the veteran 
was notified of the legal criteria governing his claim, the 
evidence that had been considered in connection with his 
appeal, and the bases for the denial of his claim.  After 
each, the veteran was afforded the opportunity to respond.  
Hence, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been afforded ample opportunity to 
submit such information and evidence.  

The Board also finds that the May 2002 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The veteran was also requested to 
identify and provide the necessary releases for any medical 
providers from which he wished the RO obtain and considered 
evidence.  Additionally, the veteran was invited to submit 
evidence in the form of his own statements or statements from 
others describing his physical disability symptoms.  

Also as regards VA's notice requirements, the Board notes 
that, in the recent decision of Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the United States Court of Appeals for 
Veteran Claims (hereinafter "Court") held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to this claim (or claims).  As is noted above, 
the Board finds that the four content of notice requirements 
have been met.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran both 
before and after the June 2002 rating action on appeal.  
However, in this case, the Board also finds that the lack of 
full, pre-adjudication notice in this case has not, in any 
way, prejudiced the veteran.  

As indicated above, the May 2002 notice letter and January 
2003 SOC notified the veteran what was needed to substantiate 
his claim and also identified the evidence that had been 
considered with respect to his claim.  After the notice 
letter and SOC, the veteran was afforded an opportunity to 
respond.  In March 2003, the RO again invited the veteran to 
submit any pertinent evidence in support of this claim.  He 
did not otherwise identify any medical treatment providers 
from whom he wished the RO to obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran, notwithstanding the 
representative's assertions, in a February 2005 Informal 
Hearing Presentation, that VA should attempt to obtain 
medical records associated with the veteran's foot surgery, 
as well as schedule him for a VA examination.  

Regarding obtaining pertinent records, the Board notes that, 
in a July 2001 Statement in Support of Claim (VA Form 21-
4138), the veteran reported that he had had two foot 
operations and now wore a form of brace on both feet.  As 
noted above, in May 2002, the veteran was requested to 
identify medical providers from which he wished the RO obtain 
treatment records, and provided the necessary release and 
consent forms (VA Form 41-4142) to enable the RO to obtain 
any requested records.  While the veteran has submitted a 
July 2001 statement from Stanley David, D.P.M, he has not 
submitted to the RO any VA Form 41-4142, nor has he 
specifically requested that the RO obtained any specific 
medical evidence.  Further, the veteran's representative has 
not identified, and the record does not otherwise indicate, 
any specific existing records pertinent to the claim that 
need to be obtained.  

As regards the question of further medical examination, the 
Board also notes that the veteran underwent VA examination in 
May 2002 to obtain information as to the severity of his 
service-connected bilateral pes planus.  The RO later 
scheduled the veteran to undergo another examination in April 
2003, but the veteran failed to report.  In an attempt to 
ascertain whether the veteran would be willing to report for 
another VA examination, the RO contacted the veteran by 
letter later in April 2003., and left a message on the 
veteran's answering machine in December 2003 regarding his 
availability for another VA examination.  As the veteran has 
undergone at least one examination in connection with the 
claim on appeal, and the veteran has not responded to the 
RO's later written and phone queries, no further action to 
arrange for further medical evaluation of the veteran is 
warranted.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.  

II.  Analysis

The veteran contends that his service-connected pes planus is 
more severe than currently rated.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in  
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v.  Brown, 7 Vet. App. 55, 58 (1994).  

Additionally, when evaluating musculoskeletal disabilities, 
VA may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use), and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2004); DeLuca v. Brown, 8 Vet. App. 202, 204-7(1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The veteran's bilateral pes planus is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 for flatfeet.  Pursuant to 
Diagnostic Code 5276, a 10 percent rating is warranted for 
moderate pes planus, manifested by the weight-bearing line 
over or medial to great toe, inward bowing of the tendo 
Achilles, and pain on manipulation and use of the feet.  A 30 
percent evaluation is warranted for severe bilateral pes 
planus, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, an indication of swelling on use, and 
characteristic callosities.  A 50 percent evaluation is 
warranted for pronounced bilateral pes planus, manifested by 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 
5276.  

In evaluating an acquired flat foot disability, it is to be 
remembered that depression of the longitudinal arch, or the 
degree of depression, is not the essential feature.  The 
attention should be given to anatomical changes, as compared 
to normal, in the relationship of the foot and leg, 
particularly to the inward rotation of the superior portion 
of the os calcis, medial deviation of the insertion of the 
Achilles tendon, the medial tilting of the upper border of 
the astragalus.  This is an unfavorable mechanical 
relationship of the parts.  A plumb line dropped from the 
middle of the patella falls inside of the normal point.  The 
forepart of the foot is abducted, and the foot everted.  The 
plantar surface of the foot is painful and shows demonstrable 
tenderness, and manipulation of the foot produces spasm of 
the Achilles tendon, peroneal spasm due to adhesion about the 
peroneal sheaths, and other evidence of pain and limited 
motion.  The symptoms should be apparent without regard to 
exercise.  In severe cases there is gaping of bones on the 
inner border of the foot, and rigid valgus position with loss 
of the power of inversion and adduction.  Exercise with 
undeveloped or unbalanced musculature, producing chronic 
irritation, can be an aggravating factor.  See 38 C.F.R. 
§ 4.57 (2004).  

In this case, the July 2001 statement from Dr. David reflects 
that the veteran has bilateral peripheral neuropathy, a lack 
of sensation in both feet, and that walking is difficult and 
painful.  A May 2002 report of VA examination reflects that 
the veteran's feet are flat with virtually no arch, with 
otherwise no valgus deformity or calloses, and the feet are 
tender in the midportion to squeeze.  The examiner's 
diagnosis was flat feet.  

In the instant case, the veteran's primary complaint is that 
he has pain in both his feet on repetitive use, to include 
prolonged walking or standing.  The veteran also contends 
that his feet swell after he stands and/or walks for 
approximately two hours.  Although pain on manipulation and 
use is one of the elements for severe impairment, the 
criteria for severe impairment further call for objective 
evidence of marked deformity, an indication of swelling on 
use, and characteristic callosities.  However, objective 
evidence of marked deformity, swelling, and characteristic 
callosities have not otherwise been identified on clinical 
evaluation.  Additionally, the criteria for pronounced 
bilateral pes planus call for objective evidence of marked 
pronation, extreme tenderness of plantar surfaces, marked 
inward displacement, or severe spasm of the tendo Achilles on 
manipulation.  None of these elements have been identified on 
clinical evaluation.  

The Board also points out that a higher rating is not 
warranted solely on the basis of the veteran's pain.  As 
noted above, the primary manifestation of the veteran's 
disability is pain in his feet on prolonged walking and 
standing, i.e., functional use.  However, evaluation under 
Diagnostic Code 5276 contemplates pain on manipulation and 
use of the feet.  Hence, no higher evaluation is assignable 
on this basis.  See DeLuca, 8 Vet. App. at 204-7; 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  In this case, the effects of functional 
loss due to pain are the foundations of the currently 
assigned 10 percent rating.  

Under these circumstances, the Board finds that the symptoms 
associated with the veteran's bilateral pes planus are 
consistent with the 10 percent evaluation assigned for that 
condition, and that the record presents no basis assigning 
the next higher, 30 percent, schedular rating under 
Diagnostic 5276.  It logically follows that the criteria for 
the maximum, 50 percent, rating under that diagnostic code 
also are not warranted.  

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that 38 C.F.R. § 3.32 1(b)(1) (discussed in 
the June 2002 rating decision and cited to in the January 
2003 statement of the case) provides no basis for assignment 
of a rating greater than 10 percent, on an extra-schedular 
basis.  There simply is no evidence to establish that the 
veteran's disability is so exceptional or unusual that the 
schedular criteria are inadequate for evaluating the 
veteran's disability.  In this respect, the Board points out 
that that there is no showing that the veteran's disability 
results in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation).  There also is 
no evidence that the veteran's disability has resulted in 
frequent treatment-much less, frequent periods of 
hospitalization-or evidence that the disability has 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors as those outlined above, the criteria for invoking 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that the claim 
for a rating greater than 10 percent for bilateral pes planus 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the competent evidence simply does not 
support the veteran's claim for increase, that doctrine is 
not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

A rating greater than 10 percent for bilateral pes planus is 
denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


